DENY and Opinion Filed February 1, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00086-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      In this original proceeding, relator challenges the trial court’s January 25,

2022 order imposing monetary sanctions. Entitlement to mandamus relief requires

relator to show that the trial court clearly abused its discretion and that he lacks an

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding).

      We conclude relator has failed to show that he lacks an adequate remedy by

appeal. See Braden v. Downey, 811 S.W.2d 922, 928 (Tex. 1991) (orig. proceeding)

(observing that improper monetary sanctions orders can typically be rectified on

appeal). Accordingly, we deny the petition for writ of mandamus. Having denied the

petition, we also deny relator’s emergency motion for temporary relief as moot.
      Also before the court is relator’s motion to seal court records. We grant the

motion and direct the Clerk of the Court to place relator’s January 31, 2022 petition

for writ of mandamus and the accompanying mandamus record under seal.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


220086F.P05




                                        –2–